DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 October 2020 has been entered.

Response to Amendment
The amendment filed 04 October 2020 has been entered. Applicant’s amendments to the Claims have been entered. 
Claim 20 has been cancelled.
Claims 1-19 and 21-22 are currently pending and considered below.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 1, “the angle” should read --the oblique angle--
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites the limitation “the flat surface of the third section forms a second angle to the vertical plane which is larger than the first angle so that when the user’s straightened body is longitudinally parallel to the flat surface of the third section while his or her upper back rests thereon, the user’s buttocks and lower back do not contact the first section and the second section, respectively” in lines 8-12. This limitation is directed to a human organism. To overcome this rejection, the Examiner suggests incorporating --configured to-- language, and amending the claim language similar to --the flat surface of the third section forms a second angle to the vertical plane which is larger than the first angle, wherein the third section is configured so that when the user’s straightened body is longitudinally parallel to the flat surface of the third section while his or her back rests thereon, the user’s buttock and lower back do not 
Claim 12 recites the limitation “wherein the second angle is larger than the first angle so that when the user’s straightened body is longitudinally parallel to the flat surface of the third section while his or her upper back rests thereon, the user’s buttocks and lower back do not touch the first section and the second section, respectively” in lines 11-15. This limitation is directed to a human organism. To overcome this rejection, the Examiner suggests incorporating --configured to-- language, and amending the claim language similar to --wherein the second angle is larger than the first angle, wherein the third section is configured so that when the user’s straightened body is longitudinally parallel to the flat surface of the third section while his or her upper back rests thereon, the user’s buttocks and lower back do not touch the first section and the second section, respectively--. Claims 13-19 and 21 are similarly rejected by virtue of dependency on claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (US Patent No. 7381162).
Regarding independent claim 1, Kuo discloses a stationary bike (Figs. 1-2) comprising a pair of foot pedals (22) coupled to a frame (base 10), and a chair (seat device 40) coupled to the frame (see Figs. 1-2), the chair having a first, a second, and a third section (annotated Fig. 3) each having a flat surface (see annotated Fig. 3, each section has a flat surface for supporting a user in a seated position) for supporting a different part of a user’s body, the third section being a highest part of the chair (see annotated Fig. 3, where the third section constitutes two flat surfaces), wherein the flat surface of the first section is configured for supporting a user’s buttocks when the user is in a sitting posture (when seated to use the invention of Kuo as intended, a user’s buttocks will be supported by the first section), the flat surface of the second section forms a first angle to a vertical plane (annotated Fig. 3), and the flat surface of the third section forms a second angle to the vertical plane which is larger than the first angle (annotated Fig. 3, first/lower flat surface of third section forms second angle) so that when the user’s straightened body is longitudinally parallel to the flat surface of the third section while his or her upper back rests thereon, the user’s buttocks and lower back do not contact the first section and the second section, respectively (this limitation represents intended use, the third section of Kuo is capable of allowing the user to rest his or her upper back thereon such that the user’s straightened body is positioned longitudinally parallel to the first/lower flat surface of the third section so that his or her buttocks and lower back do not contact the first section and the second section, respectively, such as by pressing his or her upper back into the third section and lifting his or her hips off of the chair).

    PNG
    media_image1.png
    373
    220
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    776
    399
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    781
    400
    media_image3.png
    Greyscale

Regarding claim 3, Kuo further discloses wherein the chair/seat device (40) is slidably coupled to the frame/base (10) with the chair rigidly mounted to a slider (sleeve 41 or inner tube of adjustable actuator 35, see Fig. 3) which is slidably secured to a rail (rod 33 or outer tube of adjustable actuator 35, respectively) on the frame (see Figs. 2-3; Col. 3 lines 36-41, “A seat device 40 includes a sleeve 41 slidably and adjustably attached onto the rod 33 of the parallelogrammic supporting device 30, and fixable to the rod 33 with fasteners or latches (not shown), for allowing the seat device 40 to be adjusted along the rod 33 of the parallelogrammic supporting device 30 to any selected position”; Figs. 2-3 show slidable adjustment of adjustable actuator 35).
Regarding claim 4, Kuo further teaches wherein the rail (rod 33 or outer tube of adjustable actuator 35) forms an oblique angle relative to a horizontal plane (see Fig. 3, the outer tube of adjustable actuator 35 forms an acute angle to the horizontal plane of longitudinal beam 11 of base 10).
Regarding claim 6, Kuo further discloses wherein the rail (interpreted as the outer tube of adjustable actuator 35) is substantially parallel to the flat surface of the third section of the chair (see Fig. 5; in the broadest reasonable interpretation, the adjustability of the angle of the third section of the chair 40 shows the first/lower flat surface of the third section to be substantially parallel to the rail/outer tube of actuator 35), 
Regarding claim 7, Kuo further discloses a support member (extendible or adjustable actuator 53) connected between the third section of the chair (see Fig. 3) and the slider (interpreted as the sleeve 41; Col. 3 line 66 - Col. 4 line 7, “An extendible or adjustable actuator 53, such as a bolt-and-tube adjusting device, a hydraulic or pneumatic cylinder, or the like, may further be provided and coupled between the seat member 42 or the parallelogrammic supporting device 30, such as the rod 33 of the parallelogrammic supporting device 30, and the seat back 48, in order to adjust and to support the seat back 48 relative to the seat member 42 or the parallelogrammic supporting device 30 at any selected angular positions.”, where seat member 42 is connected to slider/sleeve 41, see Fig. 3).
Regarding claim 11, Kuo further discloses a handle (handles 60, 61) mounted to the chair/seat device (40; see Fig. 2).

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbalis (US Patent No. 7736281).
Regarding independent claim 1, Corbalis discloses a stationary bike (recumbent bicycle 10) comprising a pair of foot pedals (two pedals 86) coupled to a frame (frame assembly 12), and a chair (seat 24) coupled to the frame (see Fig. 4), the chair having a first, a second, and a third 

    PNG
    media_image4.png
    584
    702
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    556
    733
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    553
    801
    media_image6.png
    Greyscale

Regarding claim 2, Corbalis further discloses wherein the pair of foot pedals (86) is connected to a flywheel (flywheel and generator combination 84; see Fig. 7).
	Regarding claim 3, Corbalis further discloses wherein the chair/seat (24) is slidably coupled to the frame (Col. 3 lines 31-34, “the seat 24 can be mounted on rollers 27 that roll within a channel formed in the slide plate 26 or the slide plate can contain rollers over which a rail connected to a portion of the seat 24 rolls”) with the chair rigidly mounted to a slider (rollers 27) which is slidably secured to a rail (slide plate 26) on the frame (see Fig. 4).
	Regarding claim 4, Corbalis further discloses wherein the rail/slide plate (26) forms an oblique angle relative to a horizontal plane see Fig. 4; Col. 3 lines 24-25, “The slide plate 26 can be mounted at an angle .alpha. to horizontal H”).
	Regarding claim 11, Corbalis further discloses a handle (arm rests 34) mounted to the chair/seat (24; see Fig. 1).

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habing et al. (US Patent No. 5254067).
Regarding independent claim 22, Habing et al. discloses a stationary bike (Fig. 9) comprising: a pair of foot pedals (foot pedals 312) coupled to a frame (forward member 328); and a chair (seat 310) coupled to the frame (via rear member 304 which couples to forward member 328), the chair having a first and a second section (see Fig. 7 showing equivalent seat 210, where seat cushion 214 constitutes a first section and reclining back cushion 216 constitutes a second section; Col. 7 lines 51-53, “Mindful of ergonomic concerns, this embodiment preferably incorporates the reclining seat feature of the previous embodiment”) each having a flat surface (see Figs. 7 and 9 showing portions of each of seat cushion 214 and reclining back cushion 216 that form a flat surface) for supporting a different part of a user’s body (seat cushion 214 supports hips and buttocks of a user, reclining back cushion 216 supports torso and back of user), the second section being a highest part of the chair (see Figs. 7 and 9), wherein the flat surface of the first section is configured for supporting a user’s buttocks when the user is in a sitting posture (seat cushion 214 will support a user’s buttocks when the user sits in the seat 210/310), and the second section is separated from the first section and configured to pivot around a horizontal axis (see Figs. 7 and 9, reclining back cushion 216 is separate from seat .

    PNG
    media_image7.png
    339
    304
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    291
    406
    media_image8.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US Patent No. 7381162) and further in view of Corbalis (US Patent No. 7736281).
Kuo teaches the invention as substantially claimed, see above.
Regarding claim 2, Kuo fails to teach wherein the pair of foot pedals is connected to a flywheel.
Corbalis, as analogous art with regards to stationary bikes, teaches a pair of foot pedals (two pedals 86) that is connected to a flywheel (flywheel and generator combination 84; see Fig. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pair of foot pedals of Kuo to be connected to a flywheel as taught by Corbalis for the purpose of providing a resistance force to the user while pedaling the stationary bicycle to create a higher difficulty workout (see Corbalis Col. 5 lines 36-45).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US Patent No. 7381162) and further in view of Armstrong (US Patent No. 4770411).
Kuo teaches the invention as substantially claimed, see above.
Regarding claim 8, Kuo discloses fasteners or latches for locking the slider (interpreted as sleeve 41) to the rail (interpreted as rod 33) (Col. 3 lines 36-41, “A seat device 40 includes a sleeve 41 slidably and adjustably attached onto the rod 33 of the parallelogrammic supporting device 30, and fixable to the rod 33 with fasteners or latches (not shown), for allowing the seat device 40 to be adjusted along the rod 33 of the parallelogrammic supporting device 30 to any selected position”), but does not teach a pin for locking the slider/sleeve to the rail/rod.
Armstrong, as analogous art with regards to stationary bicycles, teaches a slider (carriage 76) that is slidable along a rail (guide rail 78), and a pin (82) for locking the slider/carriage to the rail (Col. 4 lines 55-59, “The seat 12 may be locked in place at discrete locations along the length of the guide rail 78 by a pin 82 that is spring biased to engage within one of a series of holes 84 formed in the sidewall 85 of the guide rail 78”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the fasteners or latches of Kuo with the pin of Armstrong for the purpose of achieving the expected results of locking the slider to the rail at a selected position as desired by the user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Corbalis (US Patent No. 759539) and further in view of Pyles (US Patent No. 8062190).
	Corbalis teaches the invention as substantially claimed, see above.
Regarding claim 5, Corbalis discloses the angle is an acute angle (see angle alpha in Fig. 4), but does not teach wherein the angle is about thirty degrees.
Pyles, as analogous art with regards to stationary bikes, teaches a rail (track 61) that forms an angle with a horizontal plane (see Fig. 5, angle alpha formed between track 61 and ground surface) and further teaches alternative embodiments of the angle between the rail/track and the horizontal plane/ground surface wherein the angle is about thirty degrees (See chart in Col. 11 and Col. 11 lines 39-40, “In an alternative embodiment, the selected angle is 30 degree and the reduced distance rate is 0.13, about eighth”).
As Pyles teaches “Different selected angles can create the ergonomic benefits if the selected angles can create apparent reduced and vertical distances,” it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the angle of Corbalis to be about thirty degrees as is taught by Pyles for the purpose of to increase the ergonomic benefits of the stationary bicycle.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Corbalis (US Patent No. 759539) and further in view of Armstrong (US Patent No. 4770411).
Corbalis teaches the invention as substantially claimed, see above.
	Regarding claim 8, Corbalis discloses a seat lock (29) having a handle (31) to lock the slider/rollers to the rail/slide plate (Col. 3 lines 42-46, “a seat lock 29 has a handle 31 that is positioned proximate a forward portion of the seat 24, which handle 31 unlocks the seat 24 for movement when the handle 31 is manipulated and locks the seat 24 against movement when the handle 31 is released”), but does not teach a pin for locking the slider to the rail.
“The seat 12 may be locked in place at discrete locations along the length of the guide rail 78 by a pin 82 that is spring biased to engage within one of a series of holes 84 formed in the sidewall 85 of the guide rail 78”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the fasteners or latches of Corbalis with the pin of Armstrong for the purpose of achieving the expected results of locking the slider to the rail at a selected position as desired by the user.

Response to Arguments
	The Examiner notes that Applicant’s amendments to claims 9 and 12 overcome the previous 35 U.S.C. 112(a) new matter rejections as applied in the Final Office Action mailed on 08 June 2020.
	The Examiner notes that Applicant did not provide arguments specific to the previously applied prior art of Kuo and Corbalis. However, as noted in the Advisory Action as mailed on 14 September 2020, the amendments to claim 1 simply rephrase the previously rejected functional language, where the recited functional language represents intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As the prior arts of Kuo and Corbalis are capable of performing the intended use, the disclosed inventions meet the claim.

Allowable Subject Matter
	Claims 12-19 and 21 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office Action.
	Claims 9-10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office Action, and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose a stationary bike in combination with all of the structural and functional limitations, and further comprising a pair of foot pedals coupled to a frame, and a chair coupled to the frame, the chair comprising a first section, a second section, and a third section each comprising a flat surface, where the third section is a highest part of the chair, the third section being separated from the second section and configured to pivot about a horizontal axis while the second section remains fixed, the third section being only supported at a vicinity of the horizontal axis, where the first section is configured to support buttocks of a user when in a seated posture, where the second section forms a first angle to a vertical plane and the third section forms a second angle to the vertical plane that is larger than the second angle, and wherein the third section is configured to allow the user to lean his or her upper back thereon such that the users buttocks and lower back do not touch the first section and the second section, respectively.
	The closest prior art to Kuo (US Patent No. 7381162) and Habing et al. (US Patent No. 5254067) each teach a stationary bike comprising a pair of foot pedals coupled to a frame, and a chair coupled to the frame, where the chair comprises a first section (respective seat portions), a 
	The closest prior art to Corbalis (US Patent No. 759539) discloses a stationary bike comprising a pair of foot pedals coupled to a frame, and a chair coupled to the frame, where the chair comprises a first section, a second section, and a third section, and each of the first, second, and third sections comprising a flat surface. Corbalis does not teach wherein the third section is separate from the second section, the third section being configured to pivot about a horizontal axis, the third section being only supported at a vicinity of the horizontal axis, wherein the third section is configured to allow a user to lean his or her back thereagainst such that the users buttocks and lower back do not contact the first second and the second section, respectively.
	Vaughns (US Patent No. 8814764) teaches an abdominal exerciser having a chair that comprises a first section (18), a second section (14), and a third section (30), where the second section forms a first angle to a vertical axis and the third section forms a second angle to the vertical axis that is larger than the first angle, where the third section is separated from the second section and is configured to pivot about a horizontal axis. However, the third section of Vaughns is configured as a headrest, and it would not have been obvious to modify the invention .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        



/Megan Anderson/Primary Examiner, Art Unit 3784